Citation Nr: 0516115	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  03-09 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active military service from December 1942 to 
November 1945.  The veteran died in January 2001.  The 
appellant is the veteran's surviving spouse.  

This appeal is from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Phoenix, Arizona, 
Regional Office (RO), which is the agency of original 
jurisdiction (AOJ) in this case.

In July 2003, the appellant had a hearing before the 
undersigned Veterans Law Judge at the RO.  At that hearing, 
the appellant submitted additional evidence consisting of 
private hospitalization records.  The appellant waived RO 
consideration of this evidence.  Pursuant to a March 2004 
remand, VA obtained additional evidence.


FINDINGS OF FACT

1.  The veteran died on January [redacted], 2001, of respiratory 
arrest, due to or as a consequence of pneumonia, due to or as 
a consequence of ventricular tachycardia with coronary artery 
disease and chronic obstructive pulmonary disease 
contributing to death but not resulting in the respiratory 
arrest, pneumonia, or ventricular tachycardia.

2.  At the time of death, the veteran was service connected 
for residuals of cold injury to both feet with peripheral 
vascular disease and peripheral neuropathy, rated 30 percent 
for each lower extremity.

3.  The veteran did not incur or suffer aggravation in 
service of respiratory arrest, pneumonia, ventricular 
tachycardia, coronary artery disease, or chronic obstructive 
pulmonary disease.

4.  Service-connected peripheral vascular disease of the 
lower extremities did not cause or materially contribute to 
the cause of the veteran's death.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or substantially or materially contribute to the 
veteran's death.  38 U.S.C.A. § 1110, 1131, 1310, 5107 (West 
2002); 38 C.F.R. § 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection for Cause of Death

In seeking service connection for the cause of the veteran's 
death, the appellant seeks to establish that the death of the 
veteran was due to a service-connected disability.  
38 U.S.C.A. § 1310 (West 2002).  That is, the appellant seeks 
to establish that the veteran's death resulted from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 2002).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (2004).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312 (2004).

The veteran died on January [redacted], 2001, while a hospital 
inpatient.  His death certificate states the cause of death 
as respiratory arrest, due to or as a consequence of 
pneumonia, due to or as a consequence of ventricular 
tachycardia with coronary artery disease and chronic 
obstructive pulmonary disease contributing to death but not 
resulting in the respiratory arrest, pneumonia, or 
ventricular tachycardia.

The appellant testified in July 2003, and has asserted in 
prior and subsequent written statements that the veteran's 
peripheral vascular disease caused or contributed to his 
multiple health problems, including those that ultimately 
proved fatal.  She testified that a VA chief of pulmonology 
at Phoenix VA Medical Center told her four or five years ago 
that "the young doctors don't realize how much damage the 
circulation from the legs is doing to the rest of the 
system."  She testified, essentially, that multiple VA 
physician's, all chiefs, had told her in the past four or 
five years that the veteran's peripheral vascular disease 
from frostbite in service, "all went up into the system."  
She could not recall the names of the doctors who she had 
spoken with.  Consequently, she believes that the peripheral 
vascular residuals of the veteran's service-connected 
frostbite caused or materially contributed to his death 
within the meaning of the controlling regulation.

The appellant's belief is understandable, given that the 
medical record shows the long-standing, discomfiting effects 
of the veteran's bilateral foot problems, both vascular and 
neurologic, and the inexorable progress of the veteran's 
numerous other health problems.  It is clear that the veteran 
suffered considerably as a result of his service to his 
country.  However, the sequence of events is not medical 
evidence that events that transpired before others caused the 
subsequent effects.  That is, the existence of frostbite and 
residual peripheral vascular disease prior to the fatal 
health conditions is not evidence it caused any of them or 
that it contributed to the veteran's death.

Questions of the cause of a death, or of whether one 
condition materially contributed to a cause of death, or 
combined with other conditions to cause death are medical 
questions.  They require medical expertise to answer.  The 
appellant has not identified herself as a medical expert.  
She is presumably a layperson, and her medical opinion, 
though doubtless sincerely held, is not medical evidence upon 
which VA can find the cause of the veteran's death was 
service connected.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992) (lay medical diagnosis not cognizable as evidence 
when medical expertise is necessary to validate a diagnosis).

The appellant's testimony that a VA physician told her that 
the veteran's peripheral vascular residual of frostbite 
caused his cardiovascular problems, or pulmonary problems, or 
some or all of his health problems is not valid medical 
evidence.  Her lay understanding of what a physician told her 
is not deemed reliable in the absence of corroboration from 
the source.  See Robinette v. Brown, 8 Vet. App. 69 (1995) 
(lay recollection of a medical opinion is not acceptable 
evidence). 

At the time of the veteran's death, he was service connected 
for the residuals of frostbite injury of the feet sustained 
in Europe in World War II.  The residuals comprised 
peripheral vascular disease and peripheral neuropathy.  Each 
foot was rated 30 percent disabled for the frostbite and 
residuals.  The veteran's service medical records are in his 
VA claims file.  VA obtained them in several batches between 
November 1945 and February 1951.  Thus, they were not burned 
in the 1973 fire at the National Personnel Records Center in 
St. Louis, Missouri, as the appellant had believed.  His 
entrance and separation physical examination reports and the 
clinical records from his period of service are silent for 
any cardiac, cardiovascular or pulmonary disease identified 
on his death certificate as causing or contributing to his 
death.

VA examinations of October 1996 including vascular studies 
revealed normal vascularization of the legs down through the 
ankles, but marked small vessel disease of the toes 
bilaterally.  The examiner opined that this was consistent 
with the veteran's cold injury in service and inconsistent 
with the peripheral vascular effects typical of diabetes, 
which the veteran had had for many years.  Vascular testing 
of April 2000, which did not show severe peripheral vascular 
disease according to a VA physician who reviewed and 
interpreted the study in April 2004.

The veteran had a long history of multiple health problems 
prior to his death.  A comprehensive list is found in VA 
endocrinology clinic notes of September 2000 comprising 23 
diagnoses.  The VA treatment records do not show any findings 
of suggestion that peripheral vascular disease from the 
veteran's frostbite was a factor in any of several diseases 
and conditions involving his heart or his lungs, which were 
the vital systems identified on the veteran's death 
certificate as causing or contributing to his death.

The terminal hospital records reveal the veteran had a 
respiratory arrest on the day of admission and was found 
gasping for air and in ventricular tachycardia upon arrival 
of paramedics following the appellant's call for ambulance 
and paramedical help.  He was admitted to a private hospital 
on January 5, 2001, and intubated.  He did not improve with 
cardiac and pulmonary treatment, and upon his wife's, the 
appellant's, instruction, extubated and a do not resuscitate 
order placed.  The veteran had a lot of congestion in his 
chest, and chest x ray was consistent with pneumonia.  He 
expired on January [redacted], 2001.  The final diagnosis was 
respiratory failure; pneumonia; status post-ventricular 
tachycardia; history of hypertension; history of diabetes 
mellitus; and history of congestive heart failure.

At the Board's request, in April 2004, a VA physician 
reviewed the veteran's VA claims file and medical records in 
detail, as is shown by reference to medical records in the 
report of his findings and medical opinion.  The 
undersigned's review of the claims file confirms that the 
April 2004 opinion reflects the reviewing physician's 
thorough familiarity with the veteran's medical history, 
including of his service-connected peripheral vascular 
disease due to frostbite.

The reviewing physician noted the veteran had multiple severe 
risk factors for vascular disease including known coronary 
artery disease with a history of congestive heart failure, 
forty years of insulin-dependent diabetes, hypertension for a 
number of years and a history of "tobacco use disorder."  
At the time of his death he had oxygen dependent chronic 
obstructive pulmonary disease.  In addition to known coronary 
artery disease, proven by past cardiac catheterization, he 
had a probably old cholemic stroke or infarction shown by 
previous studies.  The reviewer noted the medical records 
contain ample evidence of generalized arteriosclerotic 
disease.  The reviewer noted the appellant's contention that 
the frostbite injury with resultant vascular disease in the 
lower extremities has somehow spread into the system.  The 
reviewer read the vascular studies and VA examinations of 
record and opined that the April 2000 vascular study did not 
reveal severe peripheral vascular disease.  The examiner also 
noted the VA neurology examination [February 2000], which 
found that the veteran's severe peripheral neuropathy below 
the knees was probably secondary to long-standing diabetes, 
although the frostbite could certainly contribute to it.

The reviewer's opinion was that the veteran in all likelihood 
died a cardiac death, which he felt was undisputed in the 
medical records.  He further opined that the cardiac disease 
was secondary to coronary artery disease, well established 
before the final event, which was probably a myocardial 
infarction.  The veteran had severe risk factors for such 
disease and severe chronic obstructive pulmonary disease 
related to his smoking.  He opined that the frostbite 
residual of the lower extremities was small vessel damage and 
poor arterial circulation locally; it is not a condition that 
travels or spreads to other arteries of the body, as proven 
by the vascular studies that showed fairly intact large 
vessels in the lower extremities.  The reviewer opined that 
the neuropathy of the lower extremities would not cause heart 
or lung disease.  The examiner ultimately concluded, "Based 
on these observations, . . . it is not at least as likely as 
not that the veteran's frostbite injury contributed 
substantially or materially to his death."

The evidence in favor of finding service connection for the 
cause of the veteran's death comprises the appellant's lay 
opinion that the peripheral vascular residuals of frostbite 
affected the veteran's health in such a way as to cause or 
contribute to his death, and her testimony that several 
unidentified VA physicians have told her over the years that 
the veteran's peripheral vascular disease from frostbite 
affected other body systems.

The evidence against finding service connection for the cause 
of the veteran's death is the April 2004 VA medical opinion 
based on comprehensive review of the veteran's claims file 
and medical records, and the medical records themselves, 
which include no documented impression by any practitioner of 
a relationship between peripheral vascular disease and any of 
the causes of the veteran's death.

In sum, the preponderance of the evidence is against granting 
service connection for the cause of the veteran's death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2004).



II.  Duty to Notify and To Assist

Prior to initial adjudication of the appellant's claim, the 
AOJ notified the appellant by letter of May 2002 of the 
information and evidence necessary to substantiate her claim 
and of her rights to assistance and her and VA's respective 
burdens in producing information and evidence in the case.  
VA supplemented the initial notice in an undated letter, 
apparently pursuant to the Board's March 2004 remand, and 
another letter of January 2005.  These letters provided every 
required element of notice under the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004).

VA obtained all evidence of which it had notice and 
sufficient information to seek the putative evidence.  The 
appellant was unable to provide a name or date more 
approximate that "four or five years ago" for the source of 
the putative VA medical opinion about the relationship 
between the veteran's service-connected peripheral vascular 
disease and his death.  The AOJ obtained the available VA 
medical records, as it is required to do.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2004).  Even 
though VA medical records are constructively before VA 
adjudicators, Bell v. Derwinski, 2 Vet. App. 611 (1992), 
putative oral statements are not.  The VCAA mandates a 
claimant's cooperation with VA's effort to assist in 
substantiating a claim, even regarding VA's obligation to 
obtain and review federal records including VA records.  
38 C.F.R. § 3.159(c)(2)(i) (2004).  It is not feasible for 
the AOJ to query VA medical center staff of four or five 
years ago, even just heads of services, for recollection and 
corroboration of a statement not recorded in the medical 
records.  Whereas the AOJ lacked sufficient information to 
enable it to query an identified individual about a statement 
made several years ago, it did not breach VA's duty to obtain 
VA records.

The AOJ obtained a medical opinion necessary to decide the 
claim.  38 C.F.R. § 3.159(c)(4) (2004).  There was no failure 
of an effort to obtain evidence of which the AOJ could inform 
the appellant.  38 C.F.R. § 3.159(e) (2004).  In sum, VA 
discharged its obligations under the VCAA.


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


